          Case 1:20-cr-00045-NONE-SKO Document 20 Filed 06/11/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00045 NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           [PROPOSED] FINDINGS AND ORDER
14   HEATHER STANLEY,                                    (Doc. 19)
15                                Defendant.
16

17                                               STIPULATION

18          This case is set for status conference on June 15, 2020. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California until further

20 notice, and allows district judges to continue all criminal matters. This and previous General Orders
21 were entered to address public health concerns related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00045-NONE-SKO Document 20 Filed 06/11/20 Page 2 of 5


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant

26 HEATHER STANLEY, by and through defendant’s counsel of record, David Torres, hereby stipulate as
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00045-NONE-SKO Document 20 Filed 06/11/20 Page 3 of 5


 1 follows:

 2          1.     By previous order, this matter was set for status on June 15, 2020.

 3          2.     By this stipulation, defendants now move to continue the status conference until

 4 September 14, 2020, and to exclude time between June 15, 2020, and September 14, 2020, under Local

 5 Code T4.

 6          3.     The parties agree and stipulate, and request that the Court find the following:

 7                 a)      The government has represented that the discovery associated with this case

 8          includes thousands of pages of reports, photographs, and evidence obtained pursuant to an email

 9          search warrant. This discovery has been produced directly to counsel.

10                 b)      Counsel for defendant desires additional time to consult with his client, to review

11          the current charges, to conduct investigation and research related to the charges, to review and

12          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

13          motions, and to otherwise prepare for trial.

14                 c)      Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny them the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                 d)      The government does not object to the continuance.

18                 e)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of June 15, 2020 to September 14,

23          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24          T4], because it results from a continuance granted by the Court at defendant’s request on the

25          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

26          best interest of the public and the defendant in a speedy trial.

27          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00045-NONE-SKO Document 20 Filed 06/11/20 Page 4 of 5


 1 must commence.

 2          IT IS SO STIPULATED.

 3
      Dated: June 11, 2020                                   MCGREGOR W. SCOTT
 4                                                           United States Attorney
 5
                                                             /s/ ANGELA SCOTT
 6                                                           ANGELA SCOTT
                                                             Assistant United States Attorney
 7

 8

 9    Dated: June 11, 2020
                                                             /s/ per email authorization
10                                                           DAVID A. TORRES
                                                             Counsel for Defendant
11                                                           HEATHER STANLEY
12

13                                  [PROPOSED] FINDINGS AND ORDER
14          The Court finds that the discovery associated with this case is substantial and the defense desires
15 additional time to consult with his client, to review the current charges, to conduct investigation and

16 research related to the charges, to review and copy discovery for this matter, to discuss potential

17 resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial. The Court finds

18 also that the failure to grant the above-requested continuance would deny the defense the reasonable

19 time necessary for effective preparation, considering the exercise of due diligence. Based on these

20 findings and the fact the government does not object to the continuance, the ends of justice are served by
21 continuing the case as requested and they outweigh the interest of the public and the defendant in a trial

22 within the original date prescribed by the Speedy Trial Act.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00045-NONE-SKO Document 20 Filed 06/11/20 Page 5 of 5


 1          The status conference currently set on June 15, 2020 is CONTINUED to September 14, 2020 at

 2 2:30 p.m. The Court excludes time between June 15, 2020, and September 14, 2020, under Local Code

 3 T4.

 4
     IT IS SO ORDERED.
 5

 6       Dated:   June 11, 2020                           /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
